UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

THOMAS D. CROOKS, JR.,
Plaintiff-Appellant,

v.                                                                    No. 95-7853

CHARLES WILLIAMS, SR.,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Joseph F. Anderson, Jr., District Judge.
(CA-91-3850-3-17)

Argued: June 3, 1997

Decided: September 4, 1997

Before WILKINSON, Chief Judge, LUTTIG, Circuit Judge, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Hammond Allen Beale, Jr., Columbia, South Carolina,
for Appellee. ON BRIEF: Stephen J. Henry, Greenville, South Caro-
lina, for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Thomas Crooks filed this lawsuit in district court seeking damages
from Charles Williams for alleged violations of the Electronic Com-
munications Privacy Act of 1986 (ECPA). 18 U.S.C.§ 2510 et seq.
The district court entered judgment in favor of Williams at the con-
clusion of a bench trial. Crooks appeals that decision.

Williams owns and operates a residential health care facility. When
the facility began receiving harassing and obscene telephone calls, he
purchased a service known as "call tracing" from the telephone com-
pany. Each time the service was activated, the telephone company
traced the origins of the incoming call. Williams did not trace or
record any calls. Through use of this service, it was determined that
Crooks had made at least 41 harassing calls to the facility. Crooks
admitted that he placed the calls, pleaded guilty to state criminal
charges, and was sentenced to ten years in the South Carolina Depart-
ment of Corrections. The state court suspended the sentence and
placed Crooks on probation for five years. The court also ordered him
not to contact his victims, including Williams.

In December of 1991, Crooks filed this lawsuit in district court
alleging that Williams's use of the tracing service to uncover his
criminal activity violated the ECPA. Williams did not respond to the
suit, and the clerk entered default judgment against him. The reason
Williams did not respond is that he believed the suit violated the sen-
tencing court's order prohibiting Crooks from contacting his victims.
Following a hearing on damages at which Williams appeared without
counsel, the magistrate judge recommended an award of $10,000 in
statutory damages. Without objection from Williams, the district court
entered judgment in accordance with the magistrate judge's recom-
mendation. Several months later, the parties apparently agreed that
Williams would pay the award in monthly installments. Nevertheless,
less than a month after that, Williams's property was scheduled to be
sold to satisfy the judgment. Shortly before the sale, Williams asked
the district court to vacate the judgment.

The district court held a hearing to consider the motion to vacate.
Based on the evidence presented at the hearing, the court found that

                    2
Williams reasonably believed the lawsuit was filed in violation of the
state court's no-contact order. That belief, the court decided, consti-
tuted good cause for not responding to the lawsuit. Because Williams
had demonstrated good cause and had presented evidence which sug-
gested that Crooks's claims were meritless, the court vacated the
default judgment. Fed. R. Civ. P. 60(b)(6). Subsequently, the court
denied Crooks's motion to enforce the parties' "settlement" agree-
ment and held a bench trial. After the trial, the court entered judgment
in favor of Williams, concluding that he had not violated the ECPA.

On appeal, Crooks contends the district court abused its discretion
by vacating the default judgment and by not enforcing the parties'
"settlement" agreement. He also asserts that the court erred by ruling
that his claim was meritless and by holding, in the alternative, that
damages would be inappropriate on the facts of this case.

After careful review of the briefs and the record, we affirm for rea-
sons adequately stated by the district court. Crooks v. Williams, No.
3:91-3850-17 (D.S.C. Oct. 17, 1994)(order vacating default judg-
ment); Crooks v. Williams, No. 3:91-3850-17 (D.S.C. Sep. 11,
1995)(order entering judgment in favor of Williams).

AFFIRMED

                    3